Case 2:20-cv-02051-FLA-MAR Document 28 Filed 04/01/21 Page 1 of 4 Page ID #:687




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                             WESTERN DIVISION



  JOHN CHRISTOPHER BROWN,                   Case No. CV 20-02051-FLA (MAR)

           Petitioner,                      ORDER SUMMARILY
                                            DISMISSING PETITION
              v.

  JOSIE GASTELO,

           Respondent.



       Over six months ago, the Court issued an order directing Petitioner to
 show cause why his Petition for Writ of Habeas Corpus under 28 U.S.C. §
 2254 (Dkt. 1, “Petition”) should not be dismissed as “mixed” (containing both
 exhausted and unexhausted claims). See Dkt. 20. Despite receiving two
 extensions, Petitioner has failed to either voluntarily dismiss his unexhausted
 ground or request a stay. The Court, therefore, dismisses the Petition as mixed
 and for failure to prosecute.
                                  BACKGROUND
       The Petition was filed in March 2020. Shortly thereafter, Respondent
 moved to dismiss on the basis that Petitioner’s fourth ground for relief was
 unexhausted—i.e., he had not presented it to the California Supreme Court.
 Petitioner acknowledged this in the Petition (see id. at 3), and the copy of the
Case 2:20-cv-02051-FLA-MAR Document 28 Filed 04/01/21 Page 2 of 4 Page ID #:688




 petition for review that he attached to the Petition bore this out (see Dkt. 1-3 at
 1-75.)
          Accordingly, on July 9, 2020, the Court ordered Petitioner to either
 move for a stay of this action while he exhausted his fourth ground or
 voluntarily dismiss that ground so the Court could proceed to the merits of his
 exhausted claims. See Dkt. 16. Petitioner did neither, possibly because he sent
 the Court a notice of change of address after the Court had issued the order.
 See Dkt. 17. On September 14, 2020, the Court ordered Petitioner to show
 good cause why the Court should not dismiss the action without prejudice as
 mixed and for failure to prosecute. See Dkt. 20. The Court expressly warned
 Petitioner that his failure to submit a timely response to the order could result
 in the Petition being dismissed for these reasons. See id. at 2.
          Petitioner requested and received two extensions of time to respond to
 the order to show cause. See Dkt. 22-25. The last correspondence received
 from Petitioner was in November 2020 (see Dkt. 24), and over three months
 have passed since the Court extended Petitioner’s deadline to January 30, 2021
 (see Dkt. 25). Petitioner has yet to make any further filings.
                                     DISCUSSION
          Under 28 U.S.C. § 2254(b), habeas relief may not be granted unless a
 petitioner has exhausted the remedies available in state court. Exhaustion
 requires that the petitioner’s contentions were fairly presented to the state
 courts, see Ybarra v. McDaniel, 656 F.3d 984, 991 (9th Cir. 2011), and
 disposed of on the merits by the highest court of the state, see Greene v.
 Lambert, 288 F.3d 1081, 1086 (9th Cir. 2002). A claim has not been fairly
 presented unless the prisoner has described in the state court proceedings both
 the operative facts and the federal legal theory on which his claim is based.
 See Duncan v. Henry, 513 U.S. 364, 365-66 (1995) (per curiam). As a matter
 of comity, a federal court will not entertain a habeas petition unless the


                                           2
Case 2:20-cv-02051-FLA-MAR Document 28 Filed 04/01/21 Page 3 of 4 Page ID #:689




 petitioner has exhausted the available state judicial remedies on every ground
 presented in it. See Rose v. Lundy, 455 U.S. 509, 518-19 (1982).
       A federal court may raise a habeas petitioner’s failure to exhaust state
 remedies sua sponte. See Stone v. City and Cnty. of S.F., 968 F.2d 850, 855-
 56 (9th Cir. 1992) (as amended). The petitioner has the burden of
 demonstrating he has exhausted available state remedies. See Williams v.
 Craven, 460 F.2d 1253, 1254 (9th Cir. 1972) (per curiam).
       Petitioner has failed to meet his burden. As set forth above, there is no
 indication Petitioner presented his fourth claim to the California Supreme
 Court. Accordingly, the Petition is subject to dismissal. See Coleman v.
 Thompson, 501 U.S. 722, 731 (1991) (explaining that “state prisoner’s federal
 habeas petition should be dismissed if the prisoner has not exhausted available
 state remedies as to any of his federal claims”). Additionally, Petitioner failed
 to respond to the Court’s order to show cause. Petitioner’s failure to prosecute
 his case is a second, independent reason for dismissal. See Link v. Wabash
 R.R., 370 U.S. 626, 629-30 (1962); Fed. R. Civ. P. 41(b); Carey v. King, 856
 F.2d 1439 (9th Cir. 1988) (setting out factors relevant to deciding whether to
 dismiss action for failure to prosecute, which weigh against Petitioner).
                                     CONCLUSION
       Rule 4 of the Rules Governing Section 2254 Cases in the U.S. District
 Courts provides that a habeas corpus petition “must” be summarily dismissed
 “[i]f it plainly appears from the petition and any attached exhibits that the
 petitioner is not entitled to relief in the district court.” Petitioner is not entitled
 to the relief he seeks because his fourth claim is unexhausted, and he has failed
 to prosecute this case.




                                            3
Case 2:20-cv-02051-FLA-MAR Document 28 Filed 04/01/21 Page 4 of 4 Page ID #:690




       The Petition is DISMISSED without prejudice. A certificate of
 appealability will not issue. The Court finds that jurists of reason would agree
 that the Petition is mixed and, therefore, subject to dismissal. See Slack v.
 McDaniel, 529 U.S. 473, 484 (2000).



  Date: April 1, 2021                        _____________________________
                                             FERNANDO L. AENLLE-ROCHA
                                             United States District Judge

  Presented by:


  ___________________________
  DOUGLAS F. McCORMICK
  United States Magistrate Judge




                                         4
